Citation Nr: 9907155	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Sioux Falls, South Dakota


THE ISSUE

Whether the character of the appellant's military discharge 
precludes entitlement to Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active service from April 1971 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the VA 
Medical and Regional Office Center (RO) in Sioux Falls, South 
Dakota.  


REMAND

By decision in August 1998, the Board found that new and 
material evidence had been received to reopen the appellant's 
claim with respect to whether the character of his military 
discharge precludes entitlement to VA benefits.  This issue 
was remanded to the RO for further development and 
adjudication.  The record does not indicate that the 
requested development and adjudication has been accomplished 
and the appellant's representative has requested that the 
appeal again be remanded to accomplish the requested action.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should contact the appellant 
and request that he provide supporting 
evidence to confirm the nature and extent 
of the circumstances he has alleged to 
have compelled his prolonged unauthorized 
absence, to include the need to assist 
his sister in 1972 following a flood, and 
the need to assist his family pursuant to 
an internal conflict on the Pine Ridge 
Indian Reservation from 1972.  The 
appellant should also be advised to 
provide information as to his education, 
cultural background, and judgmental 
maturity at the time, if he deems such 
information to be relevant in 
establishing the compelling nature of the 
circumstances surrounding his 
unauthorized absence from military 
service.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal, 
including consideration of any confirmed 
compelling circumstances surrounding the 
appellant's period of absence without 
leave (AWOL), and consideration of the 
length and character of the appellant's 
military service exclusive of the period 
of prolonged AWOL.  The RO should 
specifically determine whether service 
exclusive of the period of prolonged AWOL 
was generally of such quality and length 
that it can be characterized as honest, 
faithful, and meritorious and of benefit 
to the nation.  38 C.F.R. 
§ 3.12(c)(6)(ii) (1998).  

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

